The declaration in this case, which is an action for slander, does not set out words which are actionable per se. They were, in substance, that the defendant would tell the superintendent about the plaintiff's taking sleeve-lining out of the mill. These words might only refer to a violation of the rules of the mill. They do not necessarily imply larceny. To make the words a foundation for an action of slander, facts must be forth, in a colloquium, which would show that the words spoken could only have been understood to apply to a felonious taking. Richmond v. Loeb, 19 R.I. 120;Blake v. Smith, 19 R.I. 476, 481.
The cases relied on by the plaintiff are those where the words were actionable per se, or where they were explained by acolloquium.
Demurrer sustained, and case remitted.